DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 objected to because of the following informalities:  in claim 13, “instructions executable to carry out the method of claim 1” should be “instructions executable by a computer processor to carry out the method of claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 2, “said first current value” lacks antecedent basis, rendering the scope of the claim unclear.  For purposes of the present examination, the examiner presumes that “said first current value” was intended to refer to “said current value” in claim 1.  The examiner suggests amending claim 1 to refer to “a first current value” and “said first current value” in order to be consistent with claim 2.  Claim 5 is rejected under 112(b) by virtue of its dependence from claim 2.

	In claims 3-4, “the first current value and second current value” lacks antecedent basis, rendering the scope of the claim unclear.  For purposes of the present examination, the examiner presumes that claims 3-4 were each intended to depend from claim 2.  Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0146039 to Schmidt (Schmidt).

	Regarding claim 1, Schmidt discloses a method for measuring the internal resistance of a multicell automotive battery comprising a plurality of battery cells in series (Schmidt, e.g., Fig. 1 and paragraphs 36-40, battery module 1 including a plurality of electrochemical units 11 in series), when in operation of providing electrical current under electrical voltage, comprising the steps of:
	scanning the plurality of battery cells for measuring their respective voltage until the battery current has been stable for a full cell scan with a current value (Schmidt, e.g., Fig. 2 and paragraphs 42-45, cell voltage is able to be tapped off as voltage generated by the electrochemical unit 11, for example via the measurement lines 14 and 15; as discussed in paragraphs 43-44 during ordinary operation a measurement resistor 50 internal to each battery cell 10 is used to measure current in order to determine internal cell resistance; however, Schmidt discloses in paragraph 45 that it is necessary to calibrate the measurement resistors 50; in order to perform the calibration, Schmidt discloses a calibration method (Fig. 3 and paragraphs 46-53) that is performed in conjunction with the current measurements performed by the battery cell 10; during calibration, current is set to a constant value or a sufficiently small time interval for a temporally variable current profile is selected such that the current is constant over the interval (step S2); in addition to and at the same time measurements of this constant current are performed by each of the battery cells 10 using measurement resistors 50, the constant current is recorded using precision measurement resistor 40 by the current monitoring device 30 and the recorded precision current measurement is subsequently communicated to the individual cell monitoring devices 12 of the individual battery cells 10 (step S3); the current measurement of the individual battery cells 10 in connection with their cell monitoring devices 12 is compared with the recorded precision current measurement (S4), with the comparison serving as a basis for updating the value of each measurement resistor 50 of the battery cells 10 (step S5); in this way, current measurements performed using the measurement resistors 50 may be corrected (S6); accordingly Schmidt discloses scanning the plurality of battery cells for measuring their respective voltage in connection with calibration until the battery current has been stable for a full cell scan with a current value; note that Schmidt’s cell voltage are performed when the cell voltage is stable/constant; accordingly, when the cell voltage acquisition has been completed, the battery current has been stable for a full cell scan);
	recording said current value and the scanned battery cell voltages (see Schmidt as applied above, during calibration recording precision current measurement of precision measurement resistor 40 and recording cell voltages); and
	using the recorded current value and battery cell voltages to calculate the internal resistance of each battery cell (see Schmidt as applied above, precision current measurement of precision measurement resistor 40 is used to calibrate measurement resistors 50 of battery cells 10; the calibrated measurement resistors 50 are used to measure current in their respective battery cells 10, with the measured battery cell current being used in conjunction with the corresponding cell voltages to calculate battery cell resistance).

	Claim 10 recites [t]he method according to claim 1, for estimating the health of the multicell automotive battery from the measured internal resistance of each cell of said multicell automotive battery and claim 11 recites [t]he method according to claim 10, for estimating the multicell automotive battery capacity or C-rate from the measured internal resistance of each cell of said multicell automotive battery.  The language of claims 10 and 11 merely sets forth intended uses of the method of claim 1 and do not affirmatively require performance of any steps in addition to those set forth in claim 1.  The language of claims 10-11 therefore does not patentably distinguish the method of claim 1 from Schmidt.  Although not necessary for the rejection of claims 10-11, the examiner nonetheless notes that Schmidt discloses the method according to claim 1, for estimating the health of the multicell automotive battery from the measured internal resistance of each cell of said multicell automotive battery (Schmidt, e.g., paragraph 57, knowledge of the internal resistance is necessary to determine the state of aging; also see paragraph 74, age determination) and the method according to claim 10, for estimating the multicell automotive battery capacity or C-rate from the measured internal resistance of each cell of said multicell automotive battery (Schmidt, e.g., paragraph 57, knowledge of the internal resistance makes it possible to output a power forecast; also see paragraph 74, accurate power prediction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt.

	Regarding claim 13, Schmidt is not relied upon as explicitly disclosing a non-transitory storage media including program instructions for implementing a method for measuring the internal resistance of a multicell automotive battery comprising a plurality of battery cells in series, when in operation of providing electrical current under electrical voltage, the program instructions including instructions executable to carry out the method of claim 1.  The examiner takes Official notice of the fact that the use of programmatically controlled processors for implementing processes of the type disclosed by Schmidt, e.g., controlling current, acquiring current/voltage measurements, performing computations with the measurements and performing lookup table functionalities was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a non-transitory storage media including program instructions for implementing a method for measuring the internal resistance of a multicell automotive battery comprising a plurality of battery cells in series, when in operation of providing electrical current under electrical voltage, the program instructions including instructions executable to carry out the method of claim 1.  In this way, the process of Schmidt could be implemented automatically in a consistent and repeatable fashion using a suitably programmed computer processor.

	Claim 14 recites a device for measuring the internal resistance of a multicell automotive battery comprising a plurality of battery cells in series, when in operation of providing electrical current under electrical voltage, comprising an electronic data processor configured for carrying out the method of claim 1 and is rejected under 35 U.S.C. 103 for reasons analogous to those set forth above in connection with claim 13.

	Claim 15 recites the device for measuring the internal resistance of a multicell automotive battery according to claim 14, wherein the device is a vehicle on-board or vehicle embedded device.  The language of claim 15 merely sets forth a manner of using the device of claim 14 and provides no further structural elements of the device itself.  The language of claims 10-11 therefore does not patentably distinguish the device of claim 15 from that of claim 14.  Although not necessary for the rejection of claim 15, the examiner notes that Schmidt discloses that the battery may be a vehicle battery (Schmidt, e.g., paragraph 2), in which case it is implicit that Schmidt’s device will be a vehicle on-board or vehicle embedded device.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of US 2013/0325379 to Nakamura (Nakamura).

	Regarding claim 2, Schmidt is not relied upon as explicitly disclosing scanning the plurality of battery cells for measuring their respective voltage until the battery current has been stable for a full cell scan with a second current value which is different from said first current value; recording said second current value and the second scanned battery cell voltages; and using the recorded first current value, first battery cell voltages, second current value, and second battery cell voltages to calculate the internal resistance of each battery cell.  Nakamura discloses that internal resistance can be determined by obtaining simultaneous voltage/current readings at a plurality of times, and then determining internal resistance based on a gradient of the plot of voltage/resistance measurements (Nakamura, e.g., paragraph 24; also see Fig. 5 and paragraph 60).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Schmidt to include scanning the plurality of battery cells for measuring their respective voltage until the battery current has been stable for a full cell scan with a second current value which is different from said first current value, recording said second current value and the second scanned battery cell voltages, and using the recorded first current value, first battery cell voltages, second current value, and second battery cell voltages to calculate the internal resistance of each battery cell.  In this way, in the manner disclosed by Nakamura, values of the precision measurement resistor 40 and the measurement resistors 50 determined during calibration to adjust/calibrate values of the measurement resistors 50 can be performed using the gradient-based resistance measurement technique of Nakamura.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Nakamura (see 112(b) rejections above, claims 3-4 are each treated as depending from claim 2), and further in view of US 2018/0067170 to Ladret (Ladret).

	Regarding claims 3-4, Schmidt in view of Nakamura is not relied upon as explicitly disclosing wherein the first current value and second current value are selected from predetermined C-rate fractions of the multicell automotive battery (claim 3) and wherein the first current value and second current value are selected from among 25%, 50%, 75% and 100% fractions of the C-rate of the multicell automotive battery (claim 4).  Ladret discloses that DC impedance of the battery can be obtained relatively easily because it is only necessary to perform two constant current discharges at different C-rates, nominally, a low C-rate and a high C-rate, such as 0.1 C and 0.3 C; or 0.2 C and 0.7 C, for example (Ladret, e.g., paragraphs 23-24).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Schmidt in view of Nakamura such that the first current value and second current value are selected from predetermined C-rate fractions of the multicell automotive battery and such that the first current value and second current value are selected from among 25%, 50%, 75% and 100% fractions of the C-rate of the multicell automotive battery.  In this way, as at least suggested by Ladret, the DC impedance of the battery can be obtained.

	Regarding claim 5, Schmidt in view of Nakamura is not relied upon as explicitly disclosing wherein the second current value is defined as being different from the first current value if they differ by more than 250 mA.  Ladret discloses that DC impedance of the battery can be obtained relatively easily because it is only necessary to perform two constant current discharges at different C-rates, nominally, a low C-rate and a high C-rate, such as 0.1 C and 0.3 C; or 0.2 C and 0.7 C, for example (Ladret, e.g., paragraphs 23-24).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Schmidt in view of Nakamura such that the first and second currents correspond to a low C-rate and a high C-rate, respectively, such as 0.1 C and 0.3 C; or 0.2 C and 0.7 C.  In this way, as at least suggested by Ladret, the DC impedance of the battery can be obtained.  The examiner notes that the battery of Schmidt is may be a battery for a vehicle (Schmidt, e.g., paragraph 2), in which case it is at least implicit that at the low and high C-rates of Ladret, the first and second currents will differ by more than 250 mA.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, and further in view of US 2016/0161566 to Chen et al. (Chen).

	Regarding claim 6-8, Schmidt is not relied upon as explicitly disclosing wherein the battery current is defined as being stable as being within a predetermined interval of a minimum and a maximum current value (claim 6), wherein the battery current is defined as being stable as being within a predetermined interval of a predetermined maximum current variation (claim 7) and wherein the battery current is defined as being stable as being within a predetermined interval of 10% current variation (claim 8).  Chen discloses maintaining the variation of the output current within the specific range of error, e.g., 5%, prior to a determination of internal resistance (Chen, e.g., Fig. 2 and paragraph 18).  Chen therefore discloses a battery current that is defined as being stable as being within a predetermined interval of a minimum and a maximum current value (e.g., 0-5% variation), a battery current that is defined as being stable as being within a predetermined interval of a predetermined maximum current variation (e.g., maximum of 5% variation) and a battery current that is defined as being stable as being within a predetermined interval of 10% current variation (e.g., 5% variation is within a predetermined interval of 10% current variation).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Schmidt such that the battery current is defined as being stable as being within a predetermined interval of a minimum and a maximum current value (claim 6), the battery current is defined as being stable as being within a predetermined interval of a predetermined maximum current variation (claim 7) and the the battery current is defined as being stable as being within a predetermined interval of 10% current variation (claim 8).  In this way, in the manner disclosed by Chen, a predetermined metric may be applied to ensure that current values to be used for measuring internal resistance are sufficiently steady/static prior to the calculation of resistance (Chen, e.g., Fig. 2 and paragraph 18).

	Regarding claim 9, Schmidt in view of Chen as applied to claim 6 is not relied upon as explicitly disclosing wherein the battery current is defined as being stable as being within a predetermined interval within 1 mA variation.  Schmidt discloses that constant current may be judged over a time interval, for example 10 ms, with a constant electric current occurring in a temporally variable profile of the electric current.  Chen discloses a battery current that is defined as being stable as being within a predetermined interval of a minimum and a maximum current value (e.g., 0-5% variation).  Although Schmidt in view of Chen discloses that the battery current is defined as being stable as being within a predetermined interval within some value of current variation, Schmidt in view of Chen does not expressly disclose that the variation is 1mA.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to specify a 1 mA variation because applicant has not disclosed that a 1 mA variation provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the arrangement of Schmidt in view of Chen, and applicant’s invention, to perform equally well with either the current variation condition of Schmidt in view of Chen or the claimed 1 mA variation because both would perform the same function of ensuring suitably low current stability in order to measure internal resistance.

	Additionally, or in the alternative, one of ordinary skill in the art would appreciate that minimizing current fluctuation/variation during the measurement of current and voltage values will generally increase the accuracy of a cell resistance determination, as this will minimize changes in current that might otherwise occur during the latency time interval between current and voltage measurements (see, e.g., Schmidt, paragraph 12).  Accordingly, the result/advantage of imposing a condition of relatively small current variations on the order of a few milliamps or less would be regarded as entirely predictable to one of ordinary skill in the art.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of applicant-admitted prior art (AAPA) at paragraph 5 of the specification as filed.

	Regarding claim 12, Schmidt is not relied upon as explicitly disclosing calculating an updated C-rate of the multicell automotive battery from the measured internal resistance of each cell.  AAPA discloses at paragraph 5 that “[i]t is a commonly known fact that the parameter internal resistance increases as the cell degrades, and this results in a lower cell capacity as well as a lower C-rate”.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Schmidt to include calculating an updated C-rate of the multicell automotive battery from the measured internal resistance of each cell.  In this way, based on the well-known dependence of C-rate on internal resistance disclosed by AAPA, an updated C-rate may be calculated that is lower than a prior C-rate as the internal resistance increases.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	EP 2410346 B1 to Desprez et al. relates to a method for determining a parameter, such as the resistance, state of charge or capacity, of at least one accumulator of a battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863